Citation Nr: 1204036	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected anxiety disorder, not otherwise specified.

2.  Entitlement to a total rating due to individual unemployability (TDIU), caused by the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.  During service, the Veteran had an assignment to Iraq, where his awards and decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO.  

After reviewing the record, the Board finds that there is a potential issue of entitlement to a TDIU.  That potential issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.

In January 2012, the Veteran's representative raised contentions to the effect that the Veteran was entitled to service connection for headaches, a low back disorder, and a neck disorder.  Those claims have not been certified to the Board on appeal nor has any been developed for appellate purposes.  Therefore, the Board has no jurisdiction over any of those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, they are referred to the RO for appropriate action.


FINDING OF FACT

Since service connection became effective August 12, 2007, the Veteran's anxiety disorder not otherwise specified has been productive of no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria have not been met for an initial rating in excess of 50 percent for anxiety disorder not otherwise specified.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claim of entitlement to an initial rating in excess of 50 percent for his service-connected anxiety disorder, not otherwise specified.  .  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In July 2007, the RO received the Veteran's substantially complete application for entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.  

Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In December 2007, the RO granted the Veteran's claim of entitlement to service connection for anxiety disorder, not otherwise specified and assigned a 30 percent disability rating, effective August 12, 2007.  The RO subsequently raised that rating to 50 percent but retained the same effective date.  Veteran disagreed with that rating percentage, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increased rating for anxiety disorder, not otherwise specified, is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case.  

In December 2003, VA's General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for anxiety disorder, not otherwise specified.  

The foregoing discussion notwithstanding, VA has developed the record with respect to the increased rating claim.  VA has obtained or ensured the presence of the Veteran's service treatment records; multiple statements from the Veteran's family and friends, dated in August and September 2007; records reflecting the Veteran's treatment by VA from October 2007 to March 2009; and records reflecting the Veteran's treatment at a Vet Center from November 2007 to March 2008.  

In November 2007, January 2009, and January 2011, VA examined the Veteran to determine the extent of impairment attributable to his service-connected anxiety disorder, not otherwise specified.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
During the course of the appeal, the RO offered the Veteran an opportunity to present additional evidence an argument at a hearing before a member of the Board.  To date, however, the Veteran has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Anxiety disorder, not otherwise specified, is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 70 percent rating is warranted for anxiety disorder, not otherwise specified, when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2002).  

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When, as in this case, service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran contends that since service connection became effective August 12, 2007, the rating for his service-connected anxiety disorder has not adequately reflected the level of impairment caused by that disorder.  Therefore, he maintains that an increased initial rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence shows that the VA and Vet Center treatment records and the reports of the VA examinations are consistent in their identification of the Veteran's manifestations of his service-connected anxiety disorder.  Those manifestations consist primarily of a lack of trust, impulsivity, a quick temper, hypervigilance, intrusive thoughts of his wartime stressors, intermittent problems with concentration, mild memory impairment, impaired sleep, and passive suicidal and homicidal ideation, i.e., without plan, intent, or history of suicidal gestures.  The VA health care providers and examiner have also found that the Veteran is narcissistic with grandiose thoughts and that he considers himself superior to others.  They relate those symptoms as responsible for many of the Veteran's problems.  However, the VA examiners and health care providers have found those characteristics symptomatic of a nonservice-connected narcissistic personality disorder.  As such, those symptoms are outside the criteria for rating the Veteran's service-connected anxiety.

In evaluating the Veteran's anxiety, the VA examiners and health care providers have, generally, assigned the Veteran a GAF of 55.  As noted above, such a GAF is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  In this regard, the two most recent VA examiners have specifically stated that the Veteran's service-connected anxiety does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Indeed, the evidence is negative for any findings of obsessional rituals which interfere with the Veteran's routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Rather, he is alert and oriented without hallucinations or delusions; and the VA examiners generally concur that the Veteran's anxiety is productive of no more than an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  In fact, they find that despite his service-connected anxiety, the Veteran is able to, generally, function satisfactorily.  He has been elected to a position in his American Legion Post, and he frequently socializes with friends.  Moreover, he is finishing his education at the University of Minnesota.  

In light of the foregoing discussion, the Board finds that since service connection for anxiety became effective August 12, 2007, the Veteran has not met or more nearly approximated the schedular criteria for a rating in excess of 50 percent.  Therefore, the current rating is confirmed and continued, and the appeal is denied.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected anxiety disorder, not otherwise specified.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected anxiety.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's anxiety presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified, is denied.


REMAND

In January 2012, the Veteran's representative raised contentions to the effect that the Veteran is unemployable due to his multiple service connected disabilities:  anxiety disorder, not otherwise specified, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; irritable bowel syndrome, evaluated as 10 percent disabling; and a bilateral sensorineural hearing loss disability, evaluated as noncompensable.  Therefore, the representative contends that the Veteran is entitled to a TDIU.  In this regard, he requests that the Veteran be given a comprehensive examination to determine the effect of the Veteran's ability to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16 (2011).

Although the RO has not considered the TDIU claim in conjunction with the current appeal, it is clearly ancillary to his claim of entitlement to an initial rating in excess of 50 percent for his service-connected anxiety disorder, not otherwise specified.  As such, it must be considered by the RO in conjunction with the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU, when the appellant claims he is unable to work due to a service connected disability).  In this regard, the Board notes that the Veteran has not been notified of the information and evidence necessary to substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  

In light of the foregoing discussion, the TDIU claim is remanded for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).

2.  When the actions in part 1 have been completed, schedule the Veteran for a comprehensive examination to determine the effect of the Veteran's ability to secure and follow a substantially gainful occupation.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination, the examiner must render an opinion as to whether it is at least as likely as not that the Veteran is unemployable, solely as a result of his service-connected disabilities.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 
In the event that the Veteran does not report for the aforementioned examination, the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  It should be indicated whether any notice that was sent to the Veteran was returned as undeliverable.

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


